Exhibit 10.2

Schedule of documents substantially similar to Exhibit 10.1

 

1. Loan Agreement dated as of January 31, 2006, between Jameson Inns Financing
02, L.P. and GE Capital Franchise Finance Corporation, for Jameson Inn,
Bessemer, Alabama; Mortgage, Assignment of Rents and Leases, Security Agreement
and Fixture Filing; Subordination, Attornment and Lessee-Lessor Estoppel
Agreement with Kitchin Hospitality, LLC; Promissory Note for $1,690,000;
Environmental Indemnity Agreement; and Unconditional Guaranty of Payment and
Performance of Jameson Inns, Inc.

 

2. Loan Agreement dated as of January 31, 2006, between Jameson Inns Financing
02, L.P. and GE Capital Franchise Finance Corporation, for Jameson Inn,
Scottsboro, Alabama; Mortgage, Assignment of Rents and Leases, Security
Agreement and Fixture Filing; Subordination, Attornment and Lessee-Lessor
Estoppel Agreement with Kitchin Hospitality, LLC; Promissory Note for
$2,015,000; Environmental Indemnity Agreement; and Unconditional Guaranty of
Payment and Performance of Jameson Inns, Inc.

 

3. Loan Agreement dated as of January 31, 2006, between Jameson Inns Financing
02, L.P. and GE Capital Franchise Finance Corporation, for Jameson Inn,
Cleveland, Tennessee; Deed to Secure Debt, Assignment of Rents and Leases,
Security Agreement and Fixture Filing; Subordination, Attornment and
Lessee-Lessor Estoppel Agreement with Kitchin Hospitality, LLC; Promissory Note
for $1,625,000; Environmental Indemnity Agreement; and Unconditional Guaranty of
Payment and Performance of Jameson Inns, Inc.

 

4. Loan Agreement dated as of January 31, 2006, between Jameson Inns Financing
02, L.P. and GE Capital Franchise Finance Corporation, for Jameson Inn, Johnson
City, Tennessee; Deed to Trust, Assignment of Rents and Leases, Security
Agreement and Fixture Filing; Subordination, Attornment and Lessee-Lessor
Estoppel Agreement with Kitchin Hospitality, LLC; Promissory Note for
$1,430,000; Environmental Indemnity Agreement; and Unconditional Guaranty of
Payment and Performance of Jameson Inns, Inc.

 

5. Loan Agreement dated as of January 31, 2006, between Jameson Inns Financing
02, L.P. and GE Capital Franchise Finance Corporation, for Jameson Inn, Oak
Ridge, Tennessee; Deed to Trust, Assignment of Rents and Leases, Security
Agreement and Fixture Filing; Subordination, Attornment and Lessee-Lessor
Estoppel Agreement with Kitchin Hospitality, LLC; Promissory Note for
$2,600,000; Environmental Indemnity Agreement; and Unconditional Guaranty of
Payment and Performance of Jameson Inns, Inc.

 

6. Loan Agreement dated as of January 31, 2006, between Jameson Inns Financing
02, L.P. and GE Capital Franchise Finance Corporation, for Jameson Inn, Warner
Robins, Georgia; Deed to Secure Debt, Assignment of Rents and Leases, Security
Agreement and Fixture Filing; Subordination, Attornment and Lessee-Lessor
Estoppel Agreement with Kitchin Hospitality, LLC; Promissory Note for
$1,625,000; Environmental Indemnity Agreement; and Unconditional Guaranty of
Payment and Performance of Jameson Inns, Inc.